United States Court of Appeals,

                             Fifth Circuit.

                              No. 94-60378

                            Summary Calendar.

               Jimmy LANCASTER, Petitioner-Appellant,

                                     v.

            Dwight PRESLEY, et al., Respondent-Appellee.

                             Oct. 18, 1994.

Appeal from the United States District Court for the Northern
District of Mississippi.

Before DUHÉ, WIENER and STEWART, Circuit Judges.

     DUHÉ, Circuit Judge.

     Pro Se Appellant Jimmy Lancaster (Lancaster) appeals from the

denial of his motion for relief from judgment or order pursuant to

Federal Rule of Civil Procedure 60(b).        We affirm.

                                I. FACTS

     On June 19, 1982, Jimmy Lancaster was convicted of capital

murder in Mississippi state court, and sentenced to life in prison.

The Mississippi Supreme Court affirmed his conviction.               Lancaster

v. State, 472 So. 2d 363, 368 (Miss.1985).

     In July of 1987, Lancaster's counsel sought a writ of habeas

corpus pursuant   to   28   U.S.C.   §    2254.    In   March   of    1989,   a

Magistrate Judge recommended that the habeas petition be denied.

R. at 23.    Lancaster failed to object, and the district court

adopted the magistrate's recommendation.          Id. at 38.

     In May 1989, Lancaster's counsel filed a notice of appeal with

the district court, and, on August 28, 1989, he filed his brief

                                     1
with   this      Court.     On    December       5,   1989,    this   court   struck

Appellant's brief for failure to conform with Federal Rule of

Appellant Procedure 28(g) and Fifth Circuit Local Rule 28.1.

Lancaster's counsel failed to file an amended brief to cure the

procedural defects, and we ordered the appeal dismissed for failure

to prosecute on March 28, 1990.             We denied Appellant's motion for

enlargement of time to file his brief on May 7, 1990.

       In   June   1991—fifteen         months    after   the    appeal   had   been

dismissed, and sixteen months after the last communication from his

attorneys—Lancaster wrote to this Court to inquire as to the status

of his appeal.       Less than a week later, our Court Clerk informed

Lancaster that his appeal had been dismissed in March of the

previous year.

       Over the next eighteen months Lancaster attempted to locate

counsel     to     prosecute      his     appeal.         He     initially    tried,

unsuccessfully, to contact his previous attorneys. Next, Lancaster

sought assistance within the inmate community.                   In February 1992,

Lancaster located an inmate who claimed to have the requisite

understanding to handle his cause, however, this inmate could not

provide assistance for two or three months.                   In May 1992, with the

assistance of new "counsel," Lancaster attempted to retrieve his

file and records from his previous attorneys. The file and records

were finally obtained in December 1992.

       On   December      29,    1992,    over    two-and-a-half      years     after

dismissal of his appeal, Lancaster filed in the district court a

Rule 60(b) motion to vacate or set aside its judgment denying him


                                           2
habeas relief.         In    November    1993,    the    district   court   denied

Appellant's motion.         R. at 84.    Lancaster petitioned the district

court in January 1994 for leave to appeal the court's order out of

time.    R. at 92.         The district court granted leave to file the

appeal and a Certificate of Probable Cause, on May 25, 1994.                 R. at

105 and 107.    Notice of this appeal was filed nunc pro tunc January

12, 1994.    R. at 108.

                             II. STANDARD OF REVIEW

        We employ an abuse of discretion standard in our review of

the district court's denial of Appellant's Rule 60(b)(6) motion.

Pease v. Pakhoed Corp., 980 F.2d 995, 998 (5th Cir.1993).                        "To

overturn the district court's denial of this 60(b) motion, it is

not enough that a grant of the motion might have been permissible

or warranted;       rather, the decision to deny the motion must have

been    sufficiently       unwarranted    as     to   amount   to   an   abuse   of

discretion."       Fackelman v. Bell, 564 F.2d 734, 736 (5th Cir.1977).

                                III. DISCUSSION

        In   his    Rule    60(b)(6)    motion,       Lancaster   petitioned     the

district court to set aside its April 1989 order denying his

application for writ of habeas corpus.                  The petition asked the

district court, after vacating the previous order, to file a new

order again denying the writ, thereby affording him the opportunity

to file a timely appeal.         Appellant asserted that such action

       would be a proper exercise of this Court's discretion to grant
       the relief sought because Petitioner Lancaster's appeal to the
       Fifth Circuit was dismissed due to gross negligence on the
       part of his attorneys with him being neither aware of their
       conduct nor participating in it in any way. Through no fault
       of his own, Petitioner Lancaster has been deprived of his

                                         3
     right to appeal and his day in court in the appellate court to
     which he was appealing.

R. at 52.

     On its face, Lancaster's petition violates a fundamental tenet

of this Circuit's construction of Rule 60(b), i.e., Rule 60(b)

cannot be used to extend the time to appeal.1                   The fact that

Appellant    lacked    contemporaneous       knowledge    of    the   entry   of

dismissal is not material to this issue.             Cf. Wilson v. Atwood

Group, 725 F.2d 255,   256-58   (5th    Cir.1984)   (en    banc),   cert.

dismissed, 468 U.S. 1222, 105 S. Ct. 17, 82 L. Ed. 2d 912 (1984) ("We

have consistently held that the simple failure of the clerk to mail

notice of the entry of judgment, without more, does not permit

relief to a party who has failed to appeal within the prescribed

time").2

     1
      "This Court has ... repeated and firmly held that Rule
60(b) cannot be used to extend the time for appeal." The purpose
behind that firm rule is explained by Professor Wright in his
section on Rule 60(b)(6):

            The broad power granted by clause (6) is not for the
            purpose of relieving a party from free, calculated, and
            deliberate choices he has made. A party remains under
            a duty to take legal steps to protect his own
            interests. In particular, it ordinarily is not
            permissible to use this motion to remedy a failure to
            take an appeal. However this is not an inflexible rule
            and in unusual cases a party who has not taken an
            appeal may obtain relief on motion.

     In re Air Crash at Dallas/Fort Worth Airport, 852 F.2d 842,
     844 (5th Cir.1988).
     2
      See also, Fed.R.Civ.P. 77(b); In re Jones, 970 F.2d 36,
38-39 (5th Cir.1992) (Setting forth the 1991 Amendments to
Fed.R.Civ.P. 77(d) and Fed.R.App.P. 4(a), which now permit a
district court to enlarge the time to file an appeal where 1) a
party fails to receive notice from the district court clerk
within 21 days of entry of a judgment or order; 2) no party is

                                      4
     Appellant's petition, however, goes beyond a simple request

for an extension of time to file an appeal.         In this case,

Appellant is not the victim of counsel who failed to file an

appeal, rather Appellant is the victim of counsel who improperly

filed an appeal, and then allowed the time to perfect the appeal to

lapse.     As a result of counsel's neglect, this Court dismissed

Appellant's appeal for failure to prosecute, and subsequently

denied his motion for enlargement of time to file the brief.

         In effect, Lancaster asks the district court to use Rule

60(b)(6) to overturn this Court's dismissal of his appeal.   Quite

obviously, the district court lacks jurisdiction to overturn an

order of this Court.3   Rule 60(b)(6) was not intended as a remedy

for all wrongs, and certainly does not confer super-appellate

jurisdiction on the district court.4

                           IV. CONCLUSION

     After a thorough review of the law and the record, we conclude

that the district court lacked jurisdiction to grant Appellant's

Federal Rule of Civil Procedure 60(b)(6) motion.    Judge Davidson


prejudiced; and 3) a motion is filed within 180 days of entry or
7 days of receipt of notice, whichever is earlier).
     3
      See e.g. Griggs v. Provident Consumer Discount Co., 459
U.S. 56, 58, 103 S. Ct. 400, 402, 74 L. Ed. 2d 225 (1982) (per
curiam) ("The filing of a notice of appeal is an event of
jurisdictional significance—it confers jurisdiction on the court
of appeals and divests the district court of its control over
those aspects of the case involved in the appeal").
     4
      See Crutcher v. Aetna Life Ins. Co., 746 F.2d 1076, 1083
(5th Cir.1984) ("Rule 60(b) was not designed to operate as an
insurance mechanism for clients. Its purpose is not to give
relief to the client who does not choose the best lawyer for the
job").

                                 5
properly exercised discretion in denying the motion.   The order of

the district court is AFFIRMED.




                                  6